REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 9/24/2021.

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are US 20140268344 of Arakawa, US 20160187197 of Hirokubo et al and US 20070171531 of Nakamura.


Regarding Claim 1, Arakawa teaches an optical module comprising: a first substrate including an optical filter device having a wavelength variable interference filter built therein; a second substrate including a light receiving element; and a first supporter that mechanically or electrically joins the first substrate and the second substrate to each other, wherein: the wavelength variable interference filter and the light receiving element are disposed to face each other by the first supporter, the first 

But none of them teaches that wherein the circuit element is located between the first substrate and the second substrate in an external gap outside of the at least two support.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an optical module further comprising:
wherein the circuit element is located between the first substrate and the second substrate in an external gap outside of the at least two support,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-5 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872